DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations - 35 USC § 112 ¶ (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and  
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Divo et al. (US 20150146168, hereinafter Divo). 
Regarding Claim 1, Divo discloses a measuring instrument ([0002], a device for   measurement of a geometrico-morphological parameter and of an ocular refraction parameter of the spectacles wearer) comprising: 
a frame ([0050], FIG. 7A, #10), 
a first screen amounted on the frame ([0076], FIG. 7A, #13), wherein the first screen at least partially blocks light ([0076], a splitter plate 13 which is at least partially reflecting in the visible and transparent in the infrared); 

    PNG
    media_image1.png
    290
    208
    media_image1.png
    Greyscale

a second screen mounted on the framed ([0083], FIG. 11 B, tablet 5 for measurement in greater detail the visible lighting system)

    PNG
    media_image2.png
    388
    420
    media_image2.png
    Greyscale

 an image acquisition device mounted on the frame so as to be concealed by the first screen ([0077], FIGS. 7B & 8C, column 10 comprises a guide rail 12 to mount lighting and image capture system); and
substitution means configured to reversibly substitute the second screen with the first screen between a positioning phase, wherein wearer is positioned in front of the second screen  a measurement phase, wherein the wearer is positioned in front of the first screen ([0081], [0082], FIG. 10 & FIG. 11B, tablet 5, displacement carriage positions the axis of the camera/lighting system at a lower height, corresponding to the height of the tablet when the individual is in the reading position and individual then orients the tablet so as to perceive (the tablet is transparent at the periphery for example) the camera/system axis at the center of the tablet, and then observes without shifting the orientation a silk-screen-printed pattern 50).  

    PNG
    media_image3.png
    326
    422
    media_image3.png
    Greyscale



Regarding Claims 9,  Method claim 9 of using the corresponding to a measuring instrument claimed in claim 1, and  the rejections of which are incorporated herein for the same reasons of anticipation as used above. 
See also [0081] FIG. 10 to  [0085], FIG. 13

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Divo et al. (US 20150146168, hereinafter Divo) in view of Sessner et al. (US 20090021693, hereinafter Sessner).  
Regarding Claim 2, Divo discloses the measuring instrument according to claim 1 and the screens being positioned on  separate faces stably hold the measuring instrument a ground ([0081], [0082], FIG. 10 & FIG. 11B).
Furthermore, the teaching of the prior art of rotating the frame to achieve a particular alignment is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of rotating the frame to achieve a particular alignment would have yielded predictable results of improving the quality the measurement being taken.
For instance, Sessner teaches such a feature ([0113],  FIG. 1).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention and a person of ordinary skill in the art would have recognized that applying the known technique of rotating the frame to achieve a particular alignment would have yielded predictable results of improving the quality the measurement being taken.
Regarding Claim 3, Divo in view of Sessner discloses the measuring instrument according to claim  2.
Furthermore, the teaching of the prior art of further comprising at least one of an abutment member and an encoder configured to limit a travel of the frame about the axis of rotation is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of further comprising at least one of an abutment member and an encoder configured to limit a travel of the frame about the axis of rotation would have yielded predictable results of improving the quality the measurement being taken.
Regarding Claim 4, Divo discloses the measuring instrument according to claim 1 and wherein the substitution means comprise sliders configured such that one of the first screen ([0065] FIG. 6A; [0067]).
Furthermore, the teaching of the prior art of  the screen is slidably mounted on the frame so as to conceal or reveal the other of the first screen and the screen is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of the screen is slidably mounted on the frame so as to conceal or reveal the other of the first screen and the screen would have yielded predictable results of improving the quality the measurement being taken.
For instance, Sessner teaches such a feature ([0113],  FIG. 1; [0130]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention and a person of ordinary skill in the art would have recognized that applying the known technique of the screen is slidably mounted on the frame so as to conceal or reveal the other of the first screen and the screen would have yielded predictable results of improving the quality the measurement being taken.
Regarding Claim 10, Analogous rejection as the rejection of Claim 2 applies.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Divo et al. (US 20150146168, hereinafter Divo) in view of JULIEN et al. (FR2978841A1, hereinafter JULIEN [Publication Date: 08.02.2013])).  
Regarding Claim 5, Divo discloses the measuring instrument according to claim  1, but does not explicitly disclose further comprising a wireless monitoring device configured to send instructions to the image acquisition device and to the second screen.
JULIEN teaches a wireless monitoring device configured to send instructions to the image acquisition device and to the second screen (Page 2, Section 6 ( Detailed Description ), FIGS. 2A and 2B).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of wireless monitoring device as taught by JULIEN as above into the system of Divo in order to provide systems for to improve sight and/or protect the eyes from the sun and would have yielded predictable results of improving the quality the measurement being taken.

Regarding Claim 6, Divo in view of JULIEN discloses the measuring instrument of claim 5, further comprising a storage space formed in the frame and configured to receive the wireless monitoring device (Page 2, Section 6 ( Detailed Description ), FIGS. 2A and 2B).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of wireless monitoring device as taught by JULIEN as above into the system of Divo in order to provide systems for to improve sight and/or protect the eyes from the sun and would have yielded predictable results of improving the quality the measurement being taken.

Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Divo et al. (US 20150146168, hereinafter Divo) .
Regarding Claims 7-8 and 11, Divo discloses the measuring instrument according to claim 1.
Furthermore, the teaching of the prior art of defining the control device options is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of defining the control device options would have yielded predictable results of improving the quality the measurement being taken.

Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Divo et al. (US 20150146168, hereinafter Divo) in view of Pont ( US 20180048754, hereinafter Pont).  
Regarding Claim 12, Divo discloses the measuring instrument according to claim  1, but does not explicitly disclose wherein first screen comprises a one-way mirror.
Pont teaches wherein first screen comprises a one-way mirror ([0025] an image capture device on the back of the one-way mirror which transmits the image of the subject to the telephone or tablet).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of one-way mirror as taught by Pont as above into the system of Divo in order to provide system for allowing an image to be captured by the image-capturing device through a central portion of the mirror surface (Pont, Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL D FEREJA/Examiner, Art Unit 2487